The application is denied.' The showing made in the motion for preliminary hearing and to fix bail, and in the application filed in this Court, is not sufficient to warrant the exercise of our supervisory jurisdiction at this time. The rights of defendant are reserved, now that an indictment has been returned, to apply for a preliminary examination, perpetuation of testimony, and to fix bail, upon proper showing.
McCALEB, J.,
is of the opinion that the application should be granted as the provisions of Articles 292, 293, 296 and 313 of the Code of Criminal Procedure are clear that relator is entitled to a hearing on his motion.